DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 1/26/22, no claims have been added or canceled, and claims 15 and 17 have been amended. Therefore, claims 1-20 remain pending, with claims 1, 8, and 15 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0144195).
claims 15 and 16, Yang teaches a semiconductor structure (fig. 18), comprising: a conductive feature disposed over a semiconductor substrate (not explicitly taught but obvious for the reason stated below); a first interlayer dielectric (ILD) layer (303) disposed over the conductive feature ([0059]); a first interconnect feature (307) disposed in the first ILD layer (303, [0059]); a second ILD layer (309) disposed over the first ILD layer (303, [0060]); and a second interconnect feature (313) disposed in the second ILD layer (309), wherein the first interconnect feature couples the conductive feature to the second interconnect feature, wherein a top surface of the second interconnect feature is above a top surface of the second ILD layer (fig. 18, [0061]), and wherein a top portion of the first interconnect feature extends into the second interconnect feature (fig. 18, [0060] and last sentence of [0051]).
Yang does not explicitly teach a conductive feature disposed over a semiconductor substrate. However, the substrate has active devices [0030], such as transistors, with conductive features, such as contacts to gate and/or source and drain regions. And forming them in/on the substrate is very well-known in the art and would have been obvious so as to fabricate a semiconductor device using known methods.
It is also noted that, although fig. 18 shows the second interconnect extending into the first dielectric layer, it is specifically taught that that does not have to be the case ([0061], “In other embodiments, the etch is confined to the top layers 311, 309 of the dielectric.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0144195) in view of Boyanov (US 2014/0151893).
As to claim 20, Yang does not teach the top portion of the first interconnect feature is defined by a convex profile. However, Boyanov teaches rounding the edges of a plug/via (fig. 2B, [0018]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to round the edges (and create a convex profile) of the plug/via as taught by Boyanov so as to improve interconnection integrity between the plug/via and the metal line.


	Response to Applicant’s Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed and claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the 
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-14, see Office Action dated 10/27/20 for reasons for allowance. Furthermore, the newly cited Yang reference specifically teaches the dielectric layers are wet-etched instead of polished when etching them below the tops of the plugs and cites reasons why this is preferable to polishing ([0048]), thus modification of the etching process would not have been obvious.
As to claims 17-19, Yang does not teach a second conductive feature disposed over the semiconductor substrate and under the first interlayer dielectric (ILD) layer; a third conductive feature disposed adjacent to the second conductive feature; and a butted contact disposed in the first ILD layer and configured to couple the second conductive feature with the third conductive feature, wherein a top portion of the butted contact extends into the second ILD layer.
While forming a second conductive feature and a third contact would have been obvious, forming a butted contact disposed in the first ILD layer and configured to couple the second conductive feature with the third conductive feature, wherein a top portion of the butted contact extends into the second ILD layer is not.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building

Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/4/22